Citation Nr: 1619009	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  07-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for lung disease to include chronic obstructive pulmonary disease (COPD) and histoplasmosis.  


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION


The Veteran had active service in the U.S. Army from November 1956 to February 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the Muskogee, Oklahoma RO.  

In July 2008, July 2010, and July 2012, the Board remanded this matter for further development.

In June 2013, the Board denied the claim for entitlement to service connection for lung disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court issued a memorandum decision, vacated the Board's June 2013 decision and remanded the case to the Board for adjudication consistent with the decision.

In December 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received by the Board in January 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Lung disease to include COPD and histoplasmosis was not manifest during active service and is not otherwise attributable to active service.


CONCLUSION OF LAW

Lung disease to include COPD and histoplasmosis was not incurred or aggravated in-service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2005 and November 2008, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains VA medical records/VA examinations, and identified private medical records.  With regard to the Veteran's service treatment records, the Board notes that the Veteran's service treatment records have been deemed destroyed.  The AOJ contacted the National Personnel Records Center (NPRC) and requested all of the Veteran's available service treatment records and personnel records.  The NPRC responded that no service treatment records were available and that the majority of the Veteran's service personnel records were unavailable.  Such records were presumed to have been destroyed in a fire at that facility in 1973.

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are destroyed/lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANAYLSIS 

The Veteran appeals the denial of service connection for lung disease.  He contends that he developed chest congestion, shortness of breath, and wheezing in service while stationed in Germany and that he was told when leaving Germany that he had developed a "lung fog/cloud."  He also stated that he was reportedly told to be evaluated by his family physician when he returned to the states as the "lung fog" was allegedly seen in a lot soldiers serving in Germany due to disease and infection carried by the birds in that area.  He claims that his current lung disease is related to his lung problems in service and his exposure to birds in Germany.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim.  To that end, the medical records reveal that the Veteran has been diagnosed with various lung diseases to include COPD and histoplasmosis.  The Board notes, however, that objective evidence of lung  problems are at least 10 years post service.  The first post-service clinical evidence of lung problems are shown in an October 1969 in which the Veteran reported that he had been "in good health" until he began to experience an upper respiratory infection approximately 5 days prior.  It was noted that his head became "quite full," he was blowing blood from his nostrils, and he experienced generalized aching, chest aching, and a heavy cough.  Examination of the lungs revealed that there were bilateral rhonchi.  X-rays revealed fine interstitial infiltrate and increased radiolucency in the apices.  A diagnosis was given of pneumonia.  There is no lay or clinical evidence of any earlier lung problems following service.  

While the Veteran reports having a "lung fog/cloud" after returning from Germany, the record shows that lung problems were not objectively shown in the record until at least 11 years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability, while not determinative, is a factor that can be considered in weighing the evidence in a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has reviewed the VA medical records, the VA examinations and private treatment records of file.  There are, however, conflicting medical opinions as to the etiology of the Veteran's current lung disease.  To that end, the November 2010 VA examiner stated that the Veteran reported that he had prior exposure to histoplasmosis from bird droppings and was diagnosed with lung clots in Germany.  According to the VA examiner, it could have happened that he may have got the exposure during this period or he may have got the histoplasmosis during his time in Tennessee before and after service.  

The VA examiner explained that the Veteran had reported a history of histoplasmosis in service and that there was X-ray evidence of old granulomatous disease which "most probably" resulted from the history of histoplasmosis.  He was treated appropriately with a course of Amphotericin B while at a Tennessee medical facility and his condition stabilized with an extensive course of medications according to the VA examiner.  There was also evidence of COPD as early as 1995 he stated.  It was noted that he also was a smoker and the exact amount of his smoking could not be exactly determined.  The evidence indicates, however, that the Veteran had reportedly smoked a half pack per day for a few years prior to quitting in 1985 and there were no pulmonary function tests of record prior to 1995.  

The November 2010 VA examiner opined that the Veteran's COPD was more likely than not related to smoking and was less likely to be related to any histoplasmosis in service, as they were two different processes.  The VA examiner stated that COPD presented with symptoms such as those experienced by the Veteran (e.g. dyspnea on exertion) was most likely related to smoking and was unlikely to be related to histoplasmosis.  It was further noted that there were also other factors that could have contributed to his COPD, including occupational exposures associated with welding, carpentry, and other environmental factors.

In July 2011, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion).  In August 2011, Dr. L reviewed the Veteran's claims file.  He concurred with the diagnoses of histoplasmosis and COPD and that the Veteran "may" have had bronchiectasis.  He opined that it was at least as likely as not that the Veteran suffered from histoplasmosis as a result of his service in Germany.  He also opined that his COPD was more likely than not due to cigarette smoking and that it was at least as likely as not that he suffered from bronchiectasis as a result of his service in Germany.  

Dr. L also opined that it was less likely than not that the Veteran's bronchiectasis was due to lower respiratory tract infections (e.g. measles, influenza) during childhood.  He explained that the Veteran's pre-induction physical and radiological examinations were purportedly normal.  He also noted that if the Veteran wished to confirm or rule out bronchiectasis, a high resolution computed tomography of the chest could be considered since it was the defining test for bronchiectasis.

Dr. L disagreed with the previous examiners who had stated that it had not been documented or reported that histoplasmosis could "have a picture" of COPD.  He reasoned that histoplasmosis may cause bronchiectasis and bronchiectasis may have airways obstruction, as demonstrated by low forced expiratory volume (FEV1) and low FEV1/FVC, and that bronchiectasis induced by histoplasmosis may "have a picture" of COPD, including cough, wheezes, inflamed and dynamically collapsible airways, airflow obstruction, and frequent office visits and hospitalizations.

Dr. L concluded that the Veteran's "lung cloud," which was reportedly diagnosed prior to his separation from service, could have been due to histoplasmosis as a result of his exposure to bird droppings.  This conclusion was made in light of the fact that he was subsequently diagnosed as having histoplasmosis by way of a bronchoscopy.  Since the Veteran was a smoker he stated, his chronic airflow obstruction and progressive impairment of breathing could have been due to COPD secondary to smoking.  As both COPD and histoplasma-related bronchiectasis could cause both chronic airflow obstruction and progressive impairment of breathing, it was at least as likely as not that he suffered from chronic airflow obstruction and progressive impairment of breathing as a result of his service in Germany. 

In December 2011, the Board sought to obtain a second VHA opinion from a physician other than Dr. L.  In February 2012, Dr. K, a VA infectious disease physician, reviewed the Veteran's claims file and opined that the Veteran could not have gotten histoplasmosis while stationed in Germany.  She reasoned that the disease was not transmitted by exposure to bird droppings.  The bird droppings were high in nitrogen and fertilized the soil of the areas in which Histoplasma calsulatum was endemic.  The exposure to bird droppings per se did not cause histoplasmosis.  Rather, the droppings contributed to the growth of the fungus that was already present in the soil.  

Histoplasma capsulatum was very uncommonly found in Europe she stated.  Almost all cases reported from Europe were not autochthonous (i.e. arising in the area).  Rather, the patients who had the disease came from countries where the disease was endemic.  A few autochthonous cases had been reported from Italy and other countries along the Mediterranean basin.  Histoplasmosis could reactivate decades after the initial exposure to the infecting organism.  Thus, it may appear when a person is in a country in which it is not endemic, when in fact the person had developed the infection many years prior in a known endemic area.

Dr. K noted that with respect to the United States (and specifically areas such as Tennessee and Kentucky), over 85 percent of young men age 18 or older have a positive skin test showing prior exposure to Histoplasma calsulatum. Dr.K also noted that the case referred to by Dr. L (which was used to support his conclusion that histoplasmosis occurred in Germany) involved a patient who had reported the disease in Germany, but who had developed the infection when she was either in Sri Lanka or the Maldives.

Dr. K further explained that it was clear from the records that the Veteran had pulmonary histoplasmosis, which appeared to be chronic cavitary histoplasmosis.  This was a disease that occurred almost entirely in middle aged to older men who had COPD.  There were sputum cultures which yielded histoplasma calsulatum and there were positive antibody studies of Histoplasma calsulatum in 1977.  He was admitted to the East Tennessee Chest Disease Hospital and treated with a total of 1.1 grams of Amphotericin B until April 1978. At that time, Amphotericin B was the standard and only treatment for pulmonary histoplasmosis.  The Veteran had not experienced any documented recurrence of histoplasmosis since that time.

Dr. K stated that Dr. L believed that the Veteran had bronchiectasis secondary to histoplasmosis but a review of medical literature which specifically detailed the pathology of chronic histoplasmosis did not reveal any mention of bronchiectasis specifically.  Also, the medical literature referenced by Dr. L did not make any mention of histoplasmosis causing bronchiectasis.  Chronic cavitary histoplasmosis, however, was associated with fibrosis in the lower lobes, as well as cavitation and scarring in the upper lobes she stated.  Dr. K could not address whether or not the Veteran had bronchiectasis or whether a high resolution CT scan would be beneficial.  However, despite the fact that such testing would show the extent of the Veteran's disease, Dr. K did not think that it would provide any kind of causal link between the Veteran's service in Germany and his current pulmonary problems.

Dr. K explained that it was clear that the Veteran had COPD and that it was likely that the COPD progressed and became worse with the scarring that ensues with the form of histoplasmosis experienced by the Veteran.  Dr. K found that his COPD likely existed before he developed histoplasmosis and it was not related to his service in Germany.  Rather, the histoplasmosis was contracted by his living in the highly endemic area of Tennessee and most likely worsened his underlying COPD but did not cause it primary.  

In a January 2016 addendum opinion, Dr. K clarified that the she did not state that the Veteran had histoplasmosis prior to going to Germany.  Rather, she noted that she was unable to state when he was initially infected with Histoplasma capsulatum.  She expressed that she did not know what the Veteran was doing during his service in Germany and that she could not evaluate whether something he did might have aggravated pre-existing histopasmosis.  She stated that it was highly likely that his histopasmosis occurred after he came back home (to Tennessee) when his COPD was progressing and when he was more at risk for developing this form of histopasmosis.  Dr. K noted that it is possible that the Veteran might have been exposed to histopasmosis earlier in life before he enlisted in service.  She could not, however, imagine anything he would have done in Germany would have led to histopasmosis manifesting itself in the late 1970s when he had been out of service for 20 years.  In concluding, she found that there was no clear and unmistakable evidence that the Veteran had histopasmosis prior to going into service or that his condition was aggravated by being in service in Germany.  She opined that his service in Germany is totally unrelated to his chronic pulmonary histopasmosis.  

The Board has reviewed the conflicting medical opinions of record.  The Board, however, finds that the medical opinions rendered by Dr. K are more persuasive as to the etiology of the Veteran's histoplasmosis and it is assigned greater probative weight than the opinions of the November 2010 VA examiner and Dr. L.  In reaching this conclusion, the Board notes that the opinions of the November 2010 VA examiner and Dr. L regarding the etiology of the Veteran's histoplasmosis are speculative at best.  While the November 2010 VA examiner  found that it could have happened that the Veteran may have got the exposure in Germany, he also stated that he may have got the histoplasmosis during his stay in Tennessee.  A speculative medical opinion as to causation cannot establish a medical nexus to service.  McLendon v. Nicholson, 20 Vet.App. 79, 85 (2006); see also 38 C.F.R. § 3.102 (2008) (Board may not award benefits when the award would be based upon pure speculation.); see also Bloom v. West, 12 Vet.App. 185 (1999) (use of "could have" in medical opinion is speculative).

As for Dr. L's opinion, he asserted that it was at least as likely as not that the Veteran suffered from histoplasmosis as a result of his service in Germany.  He opined that the Veteran's "lung cloud," which was reportedly diagnosed prior to his separation from service, could have been due to histoplasmosis as a result of his exposure to bird droppings.  He further stated that, as both COPD and Histoplasma related bronchiectasis could cause both chronic airflow obstruction and progressive impairment of breathing, it was at least as likely as not that he suffered from chronic airflow obstruction and progressive impairment of breathing as a result of his service in Germany. Again, the Board notes that the use of the words "could" and "may" renders the opinion of Dr. L, like the opinion of the November 2010 examiner, speculative at best.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of " may " also implies " may or may not " and is too speculative to establish medical nexus).  Here, the Board finds that the opinions of November 2010 VA examiner and Dr. L on this matter lack probative value as they are not definitive.

The Board also notes that while Dr. L noted that the Veteran "may" have had bronchiectasis, he further noted however that if the Veteran wished to confirm or rule out bronchiectasis, a high resolution computed tomography of the chest could be considered since it was the defining test for bronchiectasis.  A definitive diagnosis of bronchiectasis is not shown by the record and Dr. L's use of the word "may" renders the diagnosis speculative at best.  In any event, Dr. K noted that she
could not address whether or not the Veteran had bronchiectasis or whether a high resolution CT scan would be beneficial.  She expressed, however, that she did not think that it would provide any kind of causal link between the Veteran's service in Germany and his current pulmonary problems.

Furthermore, Dr. K opined that the histoplasmosis was contracted by the Veteran's living in the highly endemic area of Tennessee and most likely worsened his underlying COPD but did not cause it primarily.  She opined that the Veteran could not have gotten histoplasmosis while stationed in Germany.  She reasoned that the disease was not transmitted by exposure to bird droppings and that histoplasma capsulatum was very uncommonly found in Europe.  Although she opined in February 2012 that the histoplasmosis was contracted by his living in the highly endemic area of Tennessee, it is noted that the Veteran lived in Tennessee before and after service.  As such, the Board cannot conclude that Dr. K found that the Veteran's condition clear and unmistakably preexisted service based on this statement alone.  Dr. K, however, clarified in a January 2016 addendum that there was no clear and unmistakable evidence that the Veteran had histopasmosis prior to going into service or that his condition was aggravated by being in service in Germany.  

As the opinions of the November 2010 VA examiner and Dr. L on these matters are speculative at best, the Board has placed greater probative value on the opinion of Dr. K.  She is a medical professional with the expertise to opine on the matter at issue in this case.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens  v. Brown, 7 Vet. App. 429 (1995).  Dr. K addressed the Veteran's contentions and based her opinions on a review of the claims folder and consideration of his in service and post service manifestations.  Dr. K's opinions are also supported with adequate reasoning and they are consistent with each other.  

With regard to COPD, the Board notes that the November 2010 VA examiner opined that the Veteran's COPD was more likely than not related to smoking and was less likely to be related to any histoplasmosis in service as they were two different processes.  Dr. L opined in August 2011 that the Veteran's COPD was more likely than not due to cigarette smoking and Dr. K found in February 2012 that the Veteran's COPD likely existed before he developed histoplasmosis and it was not related to his service in Germany.  The Board has reviewed the medical treatment records and opinions of file.  These records do not include any opinion linking the Veteran's COPD directly to service.  There is no competent evidence or opinion that the Veteran's COPD is related to his military service and neither the Veteran nor his representative has presented any such opinion.  Rather, his COPD has been linked to non service related factors to include his history smoking. Moreover, as discussed above, his histoplasmosis has also been found not related to his service, and thus, any aggravation of his COPD by his histoplasmosis is not service-related.  

In sum, the most probative evidence of record is against showing that the Veteran's lung disease to include COPD and histoplasmosis is related to service or any incident therein.  In making this decision, the Board notes that the Veteran has expressed his belief that his current lung disease is related to his service to include exposure to bird droppings in service.  The Board notes that the Veteran is competent to report lung problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on observable lay symptoms or conditions, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of his lung disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the objective evidence is far more probative and persuasive as to the etiology of the Veteran's disability.  

The Board also notes that in a May 2005 statement and his June 2007 substantive appeal (VA Form 9), the Veteran claimed that he was routinely exposed to mustard gas in service while training in Germany.  The Veteran is competent to report potential mustard gas exposure.  However, he has not provided any further information concerning such alleged exposure.  All appropriate efforts to attempt to verify such exposure have been undertaken and there is no objective evidence that any exposure occurred.  Moreover, the Veteran has provided inconsistent information concerning whether he was exposed to mustard gas.  In his May 2005 statement and June 2007 VA Form 9, he claimed that he was routinely exposed to mustard gas in service while training in Germany.  In his January 2005 claim (VA Form 21-526) he reported that he was not exposed to mustard gas in service.  In light of the lack of any objective evidence of exposure to mustard gas in service and the Veteran's contradictory statements concerning whether such exposure occurred, the Board concludes that his reports of mustard gas exposure in service are not credible and VA has no further duty to attempt to verify such exposure.

Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for lung disease to include COPD and histoplasmosis is denied.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


